Citation Nr: 0408307	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  03-07 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts

THE ISSUE

Entitlement to an increased initial rating for post traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, M.M.B., and J.M.


ATTORNEY FOR THE BOARD

K. J. McCoy, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 RO rating decision, which granted 
service connection for post-traumatic stress disorder 
assigning an initial 10 percent rating.  The veteran 
indicated disagreement with this rating in a November 2002 
statement.  Based upon the receipt and review of VA treatment 
records dated from May 2001 through January 2003, the RO 
issued another rating decision and statement of the case in 
February 2003, increasing the initial assigned rating to 30 
percent.  

On a March 2003 VA Form 9, the veteran submitted his 
substantive appeal to the 30 percent rating assigned by the 
RO and indicated that he wanted to testify at the RO before a 
member of the Board (also referred to as a Veterans Law 
Judge).  
On November 5, 2003, the veteran appeared and testified 
before the undersigned Acting Veterans Law Judge at the RO.

The Board is REMANDING this appeal to the RO via the Appeals 
Management Center, in Washington, D.C.  VA will notify the 
veteran if further action is required on his part.


REMAND

A remand is necessary to ensure that there is a complete 
record upon which to decide the veteran's claim so that he is 
afforded every possible consideration.

In an April 2002 RO rating decision, the RO granted service 
connection for post-traumatic stress disorder assigning an 
initial 10 percent rating.  The veteran appealed, and in 
February 2003, the RO increased the veteran's rating to 30 
percent.  However, since this increase did not constitute a 
full grant of the benefit sought, the increased rating issue 
remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).  

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such a case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  

At the November 2003 hearing, the veteran testified regarding 
the severity of his PTSD symptoms, including his inability to 
sleep and his recurring dreams of events during the Vietnam 
War.  The veteran also claimed that he had difficulty working 
with other people and as a result, had been working for 
himself as a painter.  Additionally, he testified to his drug 
and alcohol problem as well as a period of homelessness which 
he experienced in 1993.  He has been sober for approximately 
10 years and has been treating at the VAMC Brockton since 
2001.  These medical records have been associated with the 
claims file up to July 2003.  The most recent treatment 
records should be requested and reviewed.

The RO has not afforded the veteran a VA examination since 
June 2001, to determine the current severity of the veteran's 
PTSD, and such an examination should be scheduled.  VA 
generally has a duty to obtain a medical examination or 
opinion when such examination or opinion is necessary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2003).

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the AMC for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2003).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  Obtain the veteran's medical records 
from the VA Medical Center in Brockton 
for psychiatric treatment from July 2003 
to the present.  Continue to request 
these VA records, either until the 
records are obtained or it is reasonably 
certain that the records do not exist or 
that further efforts to obtain the 
records would be futile.  All efforts to 
obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records 
are not available.

3.  When the above development has been 
accomplished and any available evidence 
has been obtained, schedule a VA 
psychiatric examination to determine the 
current level of the veteran's service-
connected PTSD.  The claims folder must 
be made available to the examiner for 
review before the examination, and all 
necessary testing should be accomplished.  
Detailed clinical findings should be 
reported in connection with the 
evaluation.  The examiner should report a 
full multiaxial diagnosis, to include the 
assignment of a global assessment of 
functioning (GAF) score consistent with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV).  

4.  Upon receipt, review the examination 
report to ensure its adequacy.  If the 
examination report is inadequate for any 
reason, return it for revision.

5.  Thereafter readjudicate the veteran's 
claim.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case which 
contains notice of all relevant actions 
taken, a summary of the relevant evidence 
(including all records associated with 
the claims file since the issuance of the 
last supplemental statement of the case 
in September 2003), and discussion of all 
pertinent legal authority.  Allow an 
appropriate period for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




